120 Ga. App. 320 (1969)
170 S.E.2d 304
FINCH et al.
v.
KILGORE.
44648.
Court of Appeals of Georgia.
Argued September 2, 1969.
Decided September 19, 1969.
*321 George G. Finch, for appellants.
James L. Smith, III, for appellee.
DEEN, Judge.
Neither an order overruling a motion to dismiss a motion to set aside a judgment against a garnishee nor an order granting the motion to set aside the judgment is final within the purview of Code Ann. § 6-701 (1). There being no certificate of the trial court as required by Code Ann. § 6-701 (2) (Ga. L. 1968, p. 1072), the appeal is premature. Brundage v. Wilkins, 119 Ga. App. 529 (167 SE2d 612); Clarke v. Robinson, 118 Ga. App. 525 (1) (164 SE2d 260).
Appeal dismissed. Bell, C. J., and Eberhardt, J., concur.